Citation Nr: 1214557	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut 


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for neurological impairment of the left lower extremity. 

2.  Entitlement to a disability rating higher than 10 percent for neurological impairment of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2007.  A transcript of the hearing is associated with the claims file. 

When this case was most recently before the Board in February 2010, it was remanded to the originating agency for further development.  It has since been returned to the Board for further appellate action. 


REMAND

In the Board's February 2010 remand, it noted that the Veteran was afforded a VA examination in September 2009 in which an electromyography/nerve conduction study (EMG/NCS) had been ordered for further evaluation.  Moreover, a report of a November 2009 VA EMG/NCS of the left lower extremity was associated with the claims file.  However, there was no indication that any such testing was performed on the right lower extremity.  Therefore, the Board remanded the case, in part, to afford the Veteran such testing.  

The Appeals Management Center (AMC) arranged for the appropriate VA examination in June, September, and December 2011; however, the Veteran failed to report for these examinations, and offered VA no explanation for his absence.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that another remand to address this February 2010 remand directive is not warranted.

The Board also noted in the February 2010 remand that the September 2009 VA examiner did not review or consider the EMG/NCS report in expressing an opinion on the nature and severity of the Veteran's neurological impairment.  In light of this, the Board remanded to obtain an addendum opinion by the examiner who performed the September 2009 examination, to include a review of the EMG/NCS reports.

Review of the claims file does not show that development has occurred to address this request for an addendum opinion. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should have the claims file sent to the same VA examiner who conducted the September 2009 VA examination, and request that he or she review the record, to include the report of the November 2009 VA EMG/NCS of the left lower extremity, and provide an opinion regarding the severity of the Veteran's left lower extremity neurological impairment.  For both of the Veteran's lower extremities, the examiner should state whether the neurological impairment of the extremity would be considered to be mild, moderate, moderately severe, or severe.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

If the September 2009 examiner is unavailable, the claims file should be sent to another examiner with appropriate expertise who should be requested to provide the required information. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

